Title: To Thomas Jefferson from Sir John Sinclair, 15 July 1795
From: Sinclair, Sir John
To: Jefferson, Thomas



Dear Sir
Whitehall 15th. July 1795.

I take the Liberty of inclosing the Plan of an Agreement which I am anxious should be entered into by the Powers of Europe and the United States of America for the purpose of rewarding those who make any discovery of general benefit to Society. Having endeavoured in the inclosed paper to deliniate the nature and importance of such a measure, it is unnecessary for me to trouble you with attempting to enter into any further Detail. I can not however hesitate to express my hopes that such a measure will be acceptable to those who wish well to the interests of humanity, and can not fail therefore of meeting with your approbation.
Being extremely desireous that it should be taken up by the United States of America, I hope that you will recommend it to your government as a measure In the Success of which America is deeply interested. With great regard I have the Honor to be Dear Sir Your most obedient humble Servant.

John Sinclair


PS. I have also sent you the outlines of our 15th. chapter of the intended General Report of The Board of Agriculture which relates to that important branch of Husbandry Manures. As it is but a Sketch I shall be greatly obliged by your Communications and remarks on this very interesting Subject.

